  Case 13-06410         Doc 47     Filed 10/02/18 Entered 10/02/18 14:41:33              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-06410
         Edward R Burknap Jr
         Veronica A Burknap
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 02/20/2013.

         2) The plan was confirmed on 05/15/2013.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 04/04/2018.

         6) Number of months from filing to last payment: 61.

         7) Number of months case was pending: 67.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $224,261.00.

         10) Amount of unsecured claims discharged without payment: $315,287.73.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-06410          Doc 47      Filed 10/02/18 Entered 10/02/18 14:41:33                      Desc Main
                                       Document Page 2 of 4



Receipts:

        Total paid by or on behalf of the debtor               $38,283.90
        Less amount refunded to debtor                             $43.86

NET RECEIPTS:                                                                                     $38,240.04


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $1,000.00
    Court Costs                                                                $0.00
    Trustee Expenses & Compensation                                        $1,671.32
    Other                                                                      $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                   $2,671.32

Attorney fees paid and disclosed by debtor:                  $2,500.00


Scheduled Creditors:
Creditor                                        Claim         Claim            Claim        Principal      Int.
Name                                 Class    Scheduled      Asserted         Allowed         Paid         Paid
AMERICAN HONDA FINANCE CORP Secured              5,709.00       5,009.35         4,792.94      4,792.94     104.35
AMERICAN HONDA FINANCE CORP Secured              1,134.00            NA               NA            0.00       0.00
ATLANTIC CREDIT & FINANCE         Unsecured      6,277.00       6,469.37         6,469.37        711.63        0.00
BP Oil/Chase                      Unsecured      1,130.00            NA               NA            0.00       0.00
CAPITAL ONE BANK USA              Unsecured     10,069.00     10,304.32        10,304.32       1,133.48        0.00
CAPITAL ONE NA                    Unsecured      3,485.00       3,582.78         3,582.78        394.11        0.00
Chase Bank                        Unsecured     12,877.00            NA               NA            0.00       0.00
Citgo-Citibank                    Unsecured      1,132.00            NA               NA            0.00       0.00
DELL FINANCIAL                    Unsecured      1,889.00            NA               NA            0.00       0.00
DISCOVER BANK                     Unsecured      8,962.00       8,961.09         8,961.09        985.72        0.00
Exxon Mobil /Citibank             Unsecured      1,629.00            NA               NA            0.00       0.00
ISAC                              Unsecured            NA     12,846.45        12,846.45       1,413.11        0.00
KEYSTONE RECOVERY PARTNERS L Unsecured          29,049.00     29,474.46        29,474.46       3,242.19        0.00
LAKEWOOD FALLS COMMUNITY ASS Secured                  0.00           NA               NA            0.00       0.00
OAK HARBOR CAPITAL                Unsecured     29,910.00     31,406.18        31,406.18       3,454.68        0.00
PRA RECEIVABLES MGMT              Unsecured      8,444.00       8,614.77         8,614.77        947.62        0.00
PRA RECEIVABLES MGMT              Unsecured     11,517.00     11,516.44        11,516.44       1,266.81        0.00
PRA RECEIVABLES MGMT              Unsecured      6,424.00       6,423.42         6,423.42        706.58        0.00
PRA RECEIVABLES MGMT              Unsecured     16,872.00     17,032.86        17,032.86       1,873.61        0.00
PRA RECEIVABLES MGMT              Unsecured      1,542.00       1,541.12         1,541.12        169.52        0.00
QUANTUM3 GROUP LLC                Unsecured         348.00        356.23           356.23          39.19       0.00
Sears/Citi                        Unsecured         619.00           NA               NA            0.00       0.00
Treatment Center for Met Disorder Unsecured         220.00           NA               NA            0.00       0.00
US DEPT OF ED FEDLOAN             Unsecured     56,135.00     56,716.32        56,716.32       6,238.80        0.00
US DEPT OF ED GREAT LAKES         Unsecured            NA     20,709.34        20,709.34       2,278.03        0.00
US DEPT OF ED GREAT LAKES         Unsecured     15,336.00     15,509.81        15,509.81       1,706.08        0.00
US DEPT OF ED GREAT LAKES         Unsecured     10,112.00     10,226.30        10,226.30       1,124.89        0.00
US DEPT OF ED PHEAA               Unsecured      1,037.00       1,040.90         1,040.90        114.50        0.00
US DEPT OF ED PHEAA               Unsecured     24,830.00     25,775.30        25,775.30       2,835.28        0.00
WELLS FARGO BANK NA               Unsecured            NA            NA            206.76          22.74       0.00
WELLS FARGO BANK NA               Unsecured            NA            NA            116.94          12.86       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 13-06410        Doc 47     Filed 10/02/18 Entered 10/02/18 14:41:33                  Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim        Claim         Claim        Principal        Int.
Name                               Class   Scheduled     Asserted      Allowed         Paid           Paid
WELLS FARGO BANK NA            Secured       32,505.00    32,519.54     32,636.48            0.00         0.00
WELLS FARGO BANK NA            Secured      160,000.00   174,845.46    175,052.22            0.00         0.00
WELLS FARGO BANK NA            Unsecured     32,505.00           NA            NA            0.00         0.00
WELLS FARGO BANK NA            Unsecured     15,127.00           NA            NA            0.00         0.00
WELLS FARGO BANK NA            Secured             NA         206.76        206.76           0.00         0.00
WELLS FARGO BANK NA            Secured             NA         116.94        116.94           0.00         0.00


Summary of Disbursements to Creditors:
                                                           Claim           Principal                Interest
                                                         Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                              $207,688.70               $0.00                   $0.00
      Mortgage Arrearage                                  $0.00               $0.00                   $0.00
      Debt Secured by Vehicle                         $4,792.94           $4,792.94                 $104.35
      All Other Secured                                 $323.70               $0.00                   $0.00
TOTAL SECURED:                                      $212,805.34           $4,792.94                 $104.35

Priority Unsecured Payments:
       Domestic Support Arrearage                          $0.00                $0.00                 $0.00
       Domestic Support Ongoing                            $0.00                $0.00                 $0.00
       All Other Priority                                  $0.00                $0.00                 $0.00
TOTAL PRIORITY:                                            $0.00                $0.00                 $0.00

GENERAL UNSECURED PAYMENTS:                         $278,831.16         $30,671.43                    $0.00


Disbursements:

       Expenses of Administration                          $2,671.32
       Disbursements to Creditors                         $35,568.72

TOTAL DISBURSEMENTS :                                                                      $38,240.04




UST Form 101-13-FR-S (09/01/2009)
  Case 13-06410         Doc 47      Filed 10/02/18 Entered 10/02/18 14:41:33                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/02/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
